 

Fourth AMENDMENT AND WAIVER TO CREDIT AND SECURITY AGREEMENT

﻿

This Fourth Amendment and Waiver to Credit and Security Agreement (this
“Amendment”) is dated as of March 12, 2020 by and among MICRON PRODUCTS INC., a
Massachusetts corporation  ("Borrower"), MICRON SOLUTIONS, INC., a Delaware
corporation (“Guarantor” and, together with Borrower, each an “Obligor” and
collectively, the “Obligors”), and ROCKLAND TRUST COMPANY, a Massachusetts trust
company ("Lender").

RECITALS

A. Borrower and Lender are parties to that certain Credit and Security Agreement
dated as of December 29, 2017, as amended by that certain First Amendment and
Waiver to Credit and Security Agreement dated as of March 7, 2019, as further
amended by that certain Second Amendment and Consent to Credit and Security
Agreement dated as of August 6, 2019 and by that certain Third Amendment and
Waiver to Credit and Security Agreement dated as of August 19, 2019 (the "Credit
Agreement").

B. Obligors have requested that Lender agree to (i) amend certain provisions of
the Credit Agreement and (ii) waive certain Events of Default that have occurred
as a result of Borrower’s failure to satisfy certain requirements of Section
4.3 and paragraph 1 of Schedule B-3 of the Credit Agreement,  namely by virtue
of failing to maintain a Debt Service Coverage Ratio of not less than 1.10 to
1.0 for the fiscal quarter ended December 31, 2019 for the trailing 3 month
period then ended (the “Specified Event of Default”).

C. Lender has agreed to so amend certain provisions of the Credit Agreement and
to waive the Specified Event of Default on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each Obligor hereby agree as follows:

1. Capitalized Terms.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement.

2. Waiver of Specified Event of Default; No Other Waiver.  Effective as of the
date of the occurrence of the Specified Event of Default, Lender hereby waives
the Specified Event of Default.  Except as expressly set forth herein with
respect to the Specified Event of Default, Lender has not waived, is not hereby
waiving, and has no intention of waiving, any other Event of Default or any
Default.  All of the terms and conditions of the Credit Agreement remain in full
force and effect and none of such terms and conditions are, or shall be
construed as, otherwise amended or modified, except as specifically set forth
herein, and nothing in this Amendment shall constitute a waiver by Lender of any
Default or Event of Default, or of any right, power or remedy available to
Lender under the Credit Agreement or any other Loan Document, whether any such
defaults, rights, powers or remedies presently exist or arise in the future,
except as specifically set forth herein.

3. Amendments to Credit Agreement.    

a. Paragraph 1 in Schedule B-3 of the Credit Agreement is amended in its
entirety as follows:

“1.  DEBT SERVICE COVERAGE RATIO.  Borrower shall cause to be maintained a Debt
Service Coverage Ratio of not less than 1.1 to 1.0 with respect to the
Borrower’s fiscal quarters ending March 31, 2020 and each fiscal quarter
thereafter, in each case as calculated for the trailing 12 month period then
ended with respect to each such fiscal quarter;  provided that the fiscal
quarter ending March 31, 2020 shall be calculated for the trailing 3 month
period then ended with respect to such fiscal quarter, the fiscal quarter ending
June 30, 2020 shall be calculated for the trailing 6 month period then ended
with respect to such fiscal quarter and the  fiscal quarter ending September 30,
2020 shall be calculated for the trailing 9 month period then ended with respect
to such fiscal quarter.”.

4. Representations and Warranties.  Borrower represents and warrants to Lender
that (a) all of the representations and warranties made in the Credit Agreement
are true and accurate as of the date hereof as if made as of the date hereof
(except as the same may relate to an earlier date), and (b) after giving effect
to this Amendment, no Default or Event of Default exists.

5. Conditions Precedent.The effectiveness of this Amendment is subject to the
satisfaction of the following:



--------------------------------------------------------------------------------

 

a. the execution and delivery of this Amendment by all parties hereto;

b. receipt by the Lender from the Borrower of a $5,000 amendment fee, together
with payment for any fees and expenses reasonably incurred by Lender in
connection with this Amendment; and

c. receipt by the Lender from the Obligors of such other documents reasonably
requested by the Lender, including, without limitation, that certain certificate
of good standing of each Obligor, issued by the Secretary of State of the
Commonwealth of Massachusetts or the Secretary of State of the State of
Delaware, as applicable, in each case issued within thirty (30) days prior to
the date hereof.

6. Acknowledgements.  Each Obligor hereby acknowledges, ratifies, reaffirms, and
agrees that the Credit Agreement and the other Loan Documents, as applicable,
are enforceable against each Obligor in accordance with their terms and
applicable law, and the security interests granted to Lender thereunder in the
Collateral are and will remain enforceable perfected first priority security
interests which secure the payment and performance by Borrower of the
Obligations and Guarantor’s guarantee of Borrower’s payment and performance of
the Obligations.

7. Release.    Each Obligor hereby acknowledges and agrees that it has no
defense, counterclaim, offset, cross-complaint, claim or demand of any kind of
nature whatsoever that can be asserted to reduce or eliminate all or any part of
its liability to repay or guarantee the repayment of the Obligations or to seek
affirmative relief or damages of any kind or nature from Lender which are known
to it as of the date hereof.  Each Obligor hereby voluntarily and knowingly
releases and forever discharges Lender and each of its respective predecessors,
agents, employees, affiliates, successors and assigns (collectively, the
“Released Parties”) from all known claims, demands, actions, causes of action,
damages, costs, expenses and liabilities whatsoever, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent or conditional, at
law or in equity, in any case originating in whole or in part on or before the
date this Amendment becomes effective that either Obligor may now or hereafter
have against the Released Parties, if any, irrespective of whether any such
claims arise out of contract, tort, violation of law or regulations, or
otherwise, and that arise from any extension of credit made under the Credit
Agreement, the exercise of any rights and remedies under the Credit Agreement or
any other Loan Document, and/or the negotiation for and execution of this
Amendment, including, without limitation, any contracting for, charging, taking,
reserving, collecting or receiving interest in excess of the highest lawful rate
applicable.

8. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together
constituting one and the same instrument.

9. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Applicable State.

﻿

[Signature page follows]

﻿

 

2

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a sealed
instrument as of the first date above written.

﻿

﻿

BORROWER:

MICRON PRODUCTS INC.

﻿

By: ___________________________________

      Name: Wayne Coll

      Title:    Chief Financial Officer

﻿

﻿

﻿

GUARANTOR:

MICRON SOLUTIONS, INC.

﻿

By: ___________________________________

      Name: Wayne Coll

      Title:    Chief Financial Officer

﻿

﻿

LENDER:

ROCKLAND TRUST COMPANY

﻿

By: ___________________________________

      Name: Thomas Meehan

      Title:    Relationship Manager

﻿



Signature Page to Fourth Amendment and Waiver to Credit and Security Agreement

 

--------------------------------------------------------------------------------